DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the addition of claim 21. Claims 2 & 16 – 17 were previously canceled. Claims 1, 3 – 15, & 18 – 21 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 – 5, 8, 12, 13, & 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2014/0342144 A1).
With regard to claim 1, Nakayama et al. teach a component for (with) spacecraft members (paragraphs [0001] – [0002] & [0649]) composed of carbon fiber reinforcement and a resin, such as benzoxazine (paragraphs [0247], [0268], & [0410]). The carbon fiber content of the composite is 65-76 wt.% based on the total weight of the composite (paragraph [0451-461]).  The composite has excellent heat resistance (paragraphs [0273] & [0343]). Therefore, the composite meets the definition of a heat shield and “thermal protection system”. 
The composite is formed by forming base materials, such as the carbon fiber raw material prepregs, are stacked in a mold. Into the mold, a (benzoxazine) thermosetting resin is injected and is cured to form a carbon fiber-reinforced composite material (paragraph [390]). The benzoxazine resin is curable with heat and may contain a curing agent (paragrapsh [0247] & [0376]). The composite can be formed by applying heat and pressure, including molding, such as a resin transfer molding method (paragraph [0399]).
While Nakayama does not teach an example with the carbon fiber percent and benzoxazine, it would have been obvious to those of ordinary skill in the art to use the same fiber content as used in the examples with benzoxazine because Nakayama does not teach using a different amount based on the type of resin. It also would have been obvious given the teachings in paragraph [0405] with respect to the basis weight that one would use the same fiber weight percent for a unidirectional and woven (i.e., bidirectional) fabric because Nakayama does not differentiate the proper basis weight for uni and woven fabrics.
Nakayama et al. teach the composite is useful for spacecraft members (paragraphs [0001] – [0002] & [0649]), but do not explicitly teach the heat shield is attached to a spacecraft.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The structure of the prior art is capable of performing the intended use, and therefore meets the claim.

With regard to claims 3 – 5, as discussed above, the structure of the prior art meets the claim.
With regard to claim 8, the reinforcing fiber comprises carbon (paragraph [0037]).
With regard to claim 12, the cured benzoxazine compound is a thermosetting resin (paragraph [0247]).
With regard to claim 13, the composite material is formed by prepregs that were stacked, heat and pressure were applied to the stacked prepreg to be cured, yielding a laminated sheet. Laminated sheets having a thickness of 1 mm (paragraph [0468]) and 2 mm (paragraph [0469]) were measured for desired properties. A composite thickness of 1 mm to 2 mm is within Applicant’s claimed range of about 0.1 mm to about 150 mm.
With regard to claim 18, the fiber reinforcement is in the form of a woven or nonwoven fabric (paragraphs [0347] – [0348], [0365], [0366], [0374], & [0389] – [0391]).
With regard to claims 19 – 20, as discussed above, the fiber reinforcement is 65-76 wt.%. Therefore, the benzoxazine material comprises 24-35 wt.%.

With regard to claim 21, Nakayama et al. teach a component for (with) spacecraft members (paragraphs [0001] – [0002] & [0649]) composed of carbon fiber reinforcement and a resin, such as benzoxazine (paragraphs [0247], [0268], & [0410]). The carbon fiber content of the composite is 65-76 wt.% based on the total weight of the composite (paragraph [0451-461]).  The fiber reinforcement is 65-76 wt.%. Therefore, the benzoxazine material comprises 24-35 wt.%. The composite has excellent heat resistance (paragraphs [0273] & [0343]). Therefore, the composite meets the definition of a heat shield and “thermal protection system”. 
The composite is formed by forming base materials, such as the carbon fiber raw material prepregs, are stacked in a mold. Into the mold, a (benzoxazine) thermosetting resin is injected and is cured to form a carbon fiber-reinforced composite material (paragraph [390]). The benzoxazine resin is curable with heat and may contain a curing agent (paragrapsh [0247] & [0376]). The composite can be formed by applying heat and pressure, including molding, such as a resin transfer molding method (paragraph [0399]).
While Nakayama does not teach an example with the carbon fiber percent and benzoxazine, it would have been obvious to those of ordinary skill in the art to use the same fiber content as used in the examples with benzoxazine because Nakayama does not teach using a different amount based on the type of resin. It also would have been obvious given the teachings in paragraph [0405] with respect to the basis weight that one would use the same fiber weight percent for a unidirectional and woven (i.e., bidirectional) fabric because Nakayama does not differentiate the proper basis weight for uni and woven fabrics.
Nakayama et al. teach the composite is useful for spacecraft members (paragraphs [0001] – [0002] & [0649]), but do not explicitly teach the heat shield is attached to a spacecraft.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The structure of the prior art is capable of performing the intended use, and therefore meets the claim.

Claims 1, 3 – 5, 8 – 10, 12, & 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2017/0182700 A1), in view of Nakayama et al. (US 2014/0342144 A1).
With regard to claim 1, Brady et al. teach a single free-standing fiber composite sheet formed by molding (paragraph [0033]), wherein the composite consists of thermoset polymers, such as benzoxazine polymer (paragraphs [0002], [0036] – [0038]), and fiber reinforcement.  The reinforcing fiber is present in the amount of about 2 wt.% to about 72 wt.% based on the total weight of the benzoxazine composite material (paragraph [0035] & Brady’s claims 1 & 4 – 5), which includes Applicant’s claimed range of about 45 to about 70 weight %. 
Brady et al. do not teach the heat shield is formed by a resin transfer molding method, such that a benzoxazine compound is added to a preformed fiber structure of the reinforcing fibers in a mold; and curing the preformed fiber structure with the benzoxazine compound to form a cured benzoxazine compound in the resin transfer molded benzoxazine composite material.
Claim 1 defines the product by how the product was made. Thus, claim 1 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a composite structure consisting of fibers in a benzoxazine resin.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Brady et al. the composite is used for aerospace applications (Applicant’s “spacecraft”) (paragraph [0003]). However, Brady et al. do not teach explicitly teach the aerospace application is for use with a spacecraft.
Nakayama et al. teach a composite formed of carbon fibers and a thermosetting resin, such as benzoxazine resin, are desirable used for spacecraft members because it is lightweight and excellent in strength and elastic modulus (paragraphs [0001] – [0002] & [0649]).
Therefore, based on the teachings of Nakayama et al., it would have been obvious to one of ordinary skill in the art for the aerospace application of the fiber reinforced composite sheet (“carbon/carbon composite”) taught by Brady et al. to be used for a spacecraft member because composites composed of carbon fiber and benzoxazine thermosetting resins are lightweight, excellent in strength, and excellent in elastic modulus.
Nakayama et al. do not explicitly teach the heat shield is attached to a spacecraft.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The structure of the prior art is capable of performing the intended use, and therefore meets the claim.

With regard to claims 3 – 5, Brady et al. do not teach the heat shield is a blast shield that protects from motor exhaust (claim 3), a firewall (claim 4), or an ablative heat shield (claim 5).
However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention (the heat shield alone) and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Considering Brady et al. teach a fiber composite sheet of the same composition as Applicant’s heat shield, and is used for spacecraft applications, it would be capable of use within a thermal protection system, as an ablative heat shield, blast shield, and/or firewall.
With regard to claim 8, examples of reinforcing fiber includes carbon fibers, glass (silica) fibers, aramid fibers (paragraph [0034]).
With regard to claim 9, claim 9 defines the product by how the product was made.  Thus, claim 9 is product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a benzoxazine compound formed from monomeric units.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
With regard to claim 10, the benzoxazine compound is a thermoplastic and/or thermoset polymer (paragraphs [0002], [0036] – [0038]).
With regard to claim 12, the benzoxazine compound is a thermoset polymer (paragraphs [0002], [0036] – [0038]).
With regard to claims 19 – 20, the benzoxazine polymer may be present in the amount of about 25 wt.% to about 98 wt.% (paragraph [0040]), which overlaps with Applicant’s claimed range of about 30 – 55 weight %.
With regard to claim 21, Brady et al. teach a single free-standing fiber composite sheet formed by molding (paragraph [0033]), wherein the composite consists of thermoset polymers, such as benzoxazine polymer (paragraphs [0002], [0036] – [0038]), and fiber reinforcement.  The reinforcing fiber is present in the amount of about 2 wt.% to about 72 wt.% based on the total weight of the benzoxazine composite material (paragraph [0035] & Brady’s claims 1 & 4 – 5), which includes Applicant’s claimed range of about 45 to about 70 weight %. The benzoxazine polymer may be present in the amount of about 25 wt.% to about 98 wt.% (paragraph [0040]), which overlaps with Applicant’s claimed range of about 30 – 55 weight %.
Brady et al. do not teach the heat shield is formed by a resin transfer molding method, such that a benzoxazine compound is added to a preformed fiber structure of the reinforcing fibers in a mold; and curing the preformed fiber structure with the benzoxazine compound to form a cured benzoxazine compound in the resin transfer molded benzoxazine composite material.
Claim 1 defines the product by how the product was made. Thus, claim 1 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a composite structure consisting of fibers in a benzoxazine resin.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Brady et al. the composite is used for aerospace applications (Applicant’s “spacecraft”) (paragraph [0003]). However, Brady et al. do not teach explicitly teach the aerospace application is for use with a spacecraft.
Nakayama et al. teach a composite formed of carbon fibers and a thermosetting resin, such as benzoxazine resin, are desirable used for spacecraft members because it is lightweight and excellent in strength and elastic modulus (paragraphs [0001] – [0002] & [0649]).
Therefore, based on the teachings of Nakayama et al., it would have been obvious to one of ordinary skill in the art for the aerospace application of the fiber reinforced composite sheet (“carbon/carbon composite”) taught by Brady et al. to be used for a spacecraft member because composites composed of carbon fiber and benzoxazine thermosetting resins are lightweight, excellent in strength, and excellent in elastic modulus.
Nakayama et al. do not explicitly teach the heat shield is attached to a spacecraft.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The structure of the prior art is capable of performing the intended use, and therefore meets the claim.

Claims 6 – 7, 11, & 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2014/0342144 A1) or Brady et al. & Nakayama et al., as applied to claim 1 above, and further in view of Ward et al. (US 2013/0345352 A1).
Nakayama et al. and Brady et al. fail to teach the polymerized benzoxazine compound is a crosslinked bi-functional benzoxazine (claims 6 & 11), specifically the structures of claims 7 & 14 – 15, which is formed from a bifunctional benzoxazine precursor and heat (see Applicant’s specification, paragraphs [0030] – [0033]), as shown below:

    PNG
    media_image1.png
    336
    748
    media_image1.png
    Greyscale
.
Ward et al. teach a benzoxazine thermosetting resin exhibiting high toughness, excellent modulus (paragraph [0006]), which is formed from a curable composition comprising a bifunctional benzoxazine precursor (claim 6), which enables crosslinking when heated (claims 6 & 11), having the following structure (paragraphs [0025] – [0026]):

    PNG
    media_image2.png
    116
    320
    media_image2.png
    Greyscale
,
wherein Z1 is selected from a single bond, CH-aryl, S=O, & O=S=O (paragraph [0027]), which is equivalent to Applicant’s R2.  Additionally, Ward’s teaches R1 and R2 may include C1 - C8 alkyl, C5 – C7 cycloalkyl, or halogen (paragraph [0028]), which is equivalent to Applicant’s R1 (claims 14 – 15).
Considering Applicant teaches the same bifunctional benzoxazine precursor and the same method of curing (heat) as Ward et al. to form a benzoxazine resin, as discussed above, the final crosslinked benzoxazine thermosetting resin product taught by Ward et al. will encompass resins having the same structure as the compound of Applicant’s claims 6 – 7.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Therefore, based on the teachings of Ward et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to use for the benzoxazine resin taught by Brady et al. the polybenzoxazine precursor composition taught by Ward et al. because this benzoxazine thermoset resin has been found to exhibit high toughness and excellent modulus (paragraph [0006]), as well as excellent compatibility with commonly used thermoplastic toughening agents (paragraph [0004]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. & Nakayama et al., as applied to claim 1 above, and further in view of Whiter (US 2013/0011653 A1).
Brady et al. teach the composite is formed to the desired thickness (paragraphs [0044] & [0059]), but fail to teach a specific value of a desired thickness.
Whiter teaches a composite sheet of discontinuous fibers (paragraph [0042]) impregnated with benzoxazine resin (paragraph [0045]) for use in aircraft components (paragraphs [0002] & [0027]), wherein the composite has a thickness of from 0.5 to 5 mm for sufficiently flexibility to form a roll (paragraph [0016] – [0017]) for storage in order to prevent the sheet from adhering to other sheets (paragraphs [0008] – [0009]).  
Therefore, based on the teachings of Whiter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form a composite sheet formed of discontinuous fibers and benzoxazine resin used for aircraft components having a thickness in the range of 0.5 to 5 mm to enable sufficient flexibility for rolling the sheet.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. & Nakayama et al., as applied to claim 1 above, and further in view of Nakayama et al. (US 2014/0342144 A1).
Brady et al. teach benzoxazine polymer with reinforcing fibers, but does not teach the reinforcing fibers are in the form of a woven or nonwoven fabric.
Nakayama et al. teach a component for a spacecraft composed of carbon fiber fabric, which can be in the form of a woven or nonwoven fabric (paragraphs [0347] – [0348], [0365], [0366], [0374], & [0389] – [0391]), and a resin, such as benzoxazine (paragraphs [0247] & [0268]). Fabrics yield a composite with high mechanical characteristics, a high deposition rate of carbon fibers, and can improve the impregnation performance of a resin (paragraph [0393]). The carbon fiber content of the composite is 65 wt.% based on the total weight of the composite (paragraph [0451]).  The composite has excellent heat resistance (paragraphs [0273] & [0343]).
Therefore, based on the teachings of Nakayama et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a woven or nonwoven fabric fiber reinforcement for the fiber reinforcement taught by Brady et al. for improving the mechanical characteristics and impregnation performance of the resin in the composite.

Response to Arguments
Applicant argues, “Applicant traverses the rejection and submits that the Office Action ignores the plan language of the claim, which recites that ‘the resin transfer molded benzoxazine composite material consisting of a cured benzoxazine and a reinforcing fiber’ (emphasis added). The composite material in Nakayama et al. includes other resins/polymers in addition to the alleged benzoxazine. Nakayama et al. in particular discloses that the benzoxazine resin used in one type of thermosetting resins used to impregnate the carbon fiber raw material, in addition to sizing agents …Thus, while benzoxazine and epoxy resins are examples of thermosetting resins, they are separate and distinct from additional sizing agents. For at least this reason, Nakayama et al. does not disclose or otherwise render obvious the resin transfer molded benzoxazine composite material consisting of a cured benzoxazine compound and a reinforcing fiber” (Remarks, Pgs. 7 – 8 & 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The carbon fiber raw materials are a prepreg comprising the sizing agent (Z) (paragraphs [0245] – [0246]). In words, Nakayama et al. describe the sizing agent (Z) in the fiber raw material as a component of the reinforcing fiber. Therefore, the sizing agent (Z) is not separate and distinct from the reinforcing fibers. Applicant’s claim language does not limit the composition of the reinforcing fibers. Nakayama et al. further teaches the matrix resin (Applicant’s “cured benzoxazine compound”) is a separate component than the sizing agent coated carbon fiber bundles (paragraphs [0217] & [0394]).

Applicant argues, “Although with respect to claim 1, the Office Action states that Nakayama et al. ‘teach the composite is useful for spacecraft members (paragraphs [0001] – [0002] & [0649], but do not explicitly teach the heat shield is attached to a spacecraft.’ Office Action, page 3. The Office Action further states that ‘[a] recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.’ Office Action, page 4.
“Respectfully, Applicant traverses. Nakayama et al. is silent with respect to the claimed limitation of ‘wherein the heat shield is at least part of a thermal protection system and attached to the spacecraft,’ as admitted by the Office Action. As set forth by the Federal Circuit, in order for an obviousness rejection to be appropriate, all claim limitations must be present and common sense cannot be used to supply limitations missing in the prior art. Arendi v. Apple, 832 F.3d 1355 (Fed. Cir. 2016)” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the Examiner did not cite common sense as the rationale for the rejection of the limitation. Therefore, citation of Arendi v. Apple is not applicable to this rejection.
Second, Applicant has not properly quoted the legal precedent of Arendi v. Apple, 832 F.3d 1355 (Fed. Cir. 2016). This case law does not require the prior art explicitly teach each and every limitation of the claim. Instead, Arendi v. Apple required the following:
“we conclude that while ‘common sense’ can be invoked, even potentially to supply a limitation missing from the prior art, it must still be supported by evidence and a reasoned explanation…[T]his is particularly true where the missing limitation goes to the heart of an invention."

	As discussed in the Office Action, Nakayama et al. explicitly teach the component is for a spacecraft member (paragraphs [0001] – [0002] & [0649]) and has excellent heat resistance (paragraphs [0275] & [0343]). 
The Examiner noted Nakayama et al. teach the composite is useful for spacecraft members, but do not explicitly teach the heat shield is attached to a spacecraft. However, Applicant’s recitation of the intended use of the heat shield attached to a spacecraft does not patentably distinguish the claimed invention of a heat shield from the prior art. As such, the intended use does not go to the heart of the invention.
Therefore, Applicant’s limitation was addressed by the Examiner with evidence and a reasoned explanation that the teachings of the prior art met the claim limitation of “wherein the heat shield is at least part of a thermal protection system and attached to the spacecraft.” 

Applicant argues, “Applicant amended the claims in the response filed January 2, 2022, to recite structural limitations (‘[a] spacecraft with a heatshield…wherein the heat shield is at least part of a thermal protection system and is attached to the spacecraft’), which are not an ‘intended use.’ The claim preamble recites a spacecraft with a heat shield, and the claim body further recites that the heat shield is at least part of a thermal protection system and is attached to the spacecraft, which are structural limitations defining the relation between the claimed spacecraft and heat shield” (Remarks, Pgs. 8 – 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The prior art explicitly teaches the heat shield is for a spacecraft.
Applicant’s preamble claims “A spacecraft with a heat shield…” such that the spacecraft and heat shield are separate components. The claim does not require the heat shield as a component of the spacecraft or vice versa. The relationship between the claimed heat shield and spacecraft is an intended use of the heat shield with the spacecraft. Therefore, the spacecraft’s use with the heat shield is an intended use of the heat shield. 
Nakayama et al. explicitly teach a heat shield for a spacecraft. Applicant has not demonstrated a patentable difference between a heat shield for a spacecraft and a heat shield with a spacecraft.

Applicant argues, “Further, the Office Action states in the Examiner’s Response section that ‘the heat shield is part of a thermal protection system attached to a spacecraft’ overcame the rejection over Brady, yet sets forth a ‘new’ rejection that makes the same rejection alleging that the claims nonetheless recite an ‘intended use.’ By failing to response to the substance of Applicant’s previous arguments around intended use, but making the same rejection over a different reference. Applicant is unable to advance prosecution of the instant application.
“The alleged intended use is not recited in the preamble, nor is there any language suggesting anything but structural limitations. It is unclear to Applicant why the Office Action states that the claim, again, recites an ‘intended use’ of an attachment to an aircraft, when the claims explicitly ‘wherein the heat shield is at least part of a thermal protection system and attached to the spacecraft.’ Further, it is also unclear why the Office Action previously stated that the amendments around ‘intended use’ overcame the rejections over Brady et al., but that the claims continue to recite an ‘intended use’ and are rejected over Nakayama et al. on the very same basis. If this rejection is to be maintained, Applicant respectfully requests clarification in order to advance prosecution” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant’s amendment of the preamble overcame the previous rejection of Brady et al. alone under 35 U.S.C. 103. The office did not make the same rejection over Brady et al. because Brady et al. do not teach an association between the heat shield and a spacecraft.
The newer rejection of Brady et al. in view of Nakayama et al. was made because Nakayama et al. cures the deficiency of associating a heat shield and a spacecraft. 
Applicant has failed to show any patentable difference between a heat shield for a spacecraft taught by Nakayama et al. and Applicant’s claimed heat shield with a spacecraft. It would have been obvious to one of ordinary skill in the art to use a heat shield with a spacecraft based on the explicit teaching by the prior art to use the heat shield for a spacecraft.

Applicant argues, “Further, like in the previous rejection over Brady et al, the Office Action is relying on a very general disclosure in the Background of Nakayama… In this background section, Nakayama very generally discloses that the materials can be ‘used for’ spacecraft ‘members,’ and does not disclose that the composite material form heat shields that are part of a thermal protection system that are attached to the spacecraft” (Remarks, Pgs. 9 – 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. A general teaching is an explicit teaching by the prior art. Nakayama et al. explicit teaches a heat shield for a spacecraft. A heat shield is a thermal protection system. Applicant has failed to show the patentable difference between a heat shield (thermal protection system) for a spacecraft taught by the prior art and a heat shield (thermal protection system) attached to a spacecraft.

Applicant argues, “In Reference Example 1, which the Office Action cites, the epoxy resin composition is prepared with the compounding ratio in Tables 1 – 4 to form resin films, which were superimposed on sides of sizing-agent coated carbon fiber bundles and heated to impregnate the resin…However, the 35 wt.% resin/polymer includes the curing agents, other agents, and sizing agents, as set forth in Table 1 below…Thus, even if one of ordinary skill in the art would have been motivated to substitute a benzoxazine resin for the epoxy resin, which Applicant does not concede, the resulting composite would not include about 30 to about 55 weight % of the cured benzoxazine compound, as recited in claim 19. For at least this reason, claim 19 is not obvious over Nakayama et al.” (Remarks, Pgs. 11 – 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. With regard to the sizing agent, as discussed above, the sizing agent is a component of the reinforcing fiber raw material.
With regard to the presence of curing agents, the curing agents disclosed in the reference are only specific to epoxy matrix resin. There is no teaching of a curing agent used with a benzoxazine resin. The “other agents” of Table 1 (PE85003P & Epoxy-modified polyamide particles) are curing agents specific to the use of epoxy resin. As previously discussed, Nakayama et al. do not limit the matrix resin to epoxy.
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

	It would have been obvious to one of ordinary skill in the art to use similar amounts of benzoxazine matrix resin and reinforcing fibers as the amount of matrix resin and reinforcing fibers taught in the preferred embodiments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781